          Case 1:20-cr-00460-LJL Document 30 Filed 05/27/21 Page 1 of 2
                                           U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007




                                                       May 27, 2021
                                         5(48(67*5$17('DVWRERWKGHIHQGDQWV
BY ECF                                   7KH 6WDWXV &RQIHUHQFH SUHYLRXVO\ VHW IRU 0D\
The Honorable Lewis J. Liman
                                           LV UHVFKHGXOHG WR -XQH   DW
United States District Judge
                                         30  3DUWLHV DUH GLUHFWHG WR GLDO LQWR WKH
Southern District of New York
                                         &RXUW VWHOHFRQIHUHQFHOLQHDWDQG
500 Pearl Street
New York, New York 10007                 XVHDFFHVVFRGH.
                                                                        
       Re:     United States v. Igartua et al., 20 Cr. 460 (LJL)
Dear Judge Liman:

        The Government writes, with the consent of defense counsel, to request an approximately
thirty-day adjournment of the next status conference, currently scheduled for May 28, 2021. The
Government respectfully requests, also with defense counsel’s consent, that the time between May
28, 2021, and the next status conference, be excluded pursuant to the provisions of the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7)(A), to allow the parties time to continue to engage in discussions
regarding a potential pretrial resolution.
                                                       Respectfully submitted,
                                                       AUDREY STRAUSS
                                                       United States Attorney for the
                                                       Southern District of New York

                                                 By:      /s/
                                                       Kaylan E. Lasky
                                                       Assistant United States Attorney
                                                       (212) 637-2315

cc: Martin Cohen, Esq.
    Cesar de Castro, Esq.
